DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.        MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
          The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
A title has been amended as – METHOD OF CONTROLLING INFORMATION PROCESSING APPARATUS AND STORAGE MEDIUM STORING PROGRAM TO SET AN IP ADDRESS FOR A DEVICE SUITABLE FOR NETWORKENVIRONMENT --

4.        Authorization for the following Examiner’s amendment to the claims was given in a telephone interview with Adrian Lee on 08/23/2021.

5.        The claims of the application have been amended as follows:     
non-transitory processor-readable storage medium storing a program according to claim 6, wherein 
            the device is a printer, 
            the processor further performing a print setting for the printer by communication using the third IP address, and causing the printer to print the first IP address and the print setting.
  
             9. (Currently Amended) The non-transitory processor-readable storage medium storing a program according to claim 6, wherein 
             the generating the third IP address is performed based on a fourth value produced by dividing a subnet mask set for the device into four groups.  
            
            10. (Currently Amended) The non-transitory processor-readable storage medium storing a program according to claim 6, wherein 4 of 11Application No. 16/901214 Amendment "A" dated August 2, 2021 Reply to Non-Final Office Action dated May 27, 2021 
             storing the initial apparatus IP address before the setting of the second IP address is performed, and 
              after communicating with the device using the third IP address, setting the initial apparatus IP address for the information processing apparatus.

             11. (Currently Amended) A method of controlling an information processing apparatus setting a first IP address for a device initially having a network segment different from a network segment of the information processing apparatus, wherein the device is a printer, the method comprising: 
to a second IP address; 
             searching for the device having an initial device IP address that has not yet been set by the information processing apparatus, the searching occurring by the information processing apparatus communicating using the second IP address and transmitting a command including the first IP address to the device to set the first IP address for the device; 
             generating a third IP address having a network segment identical to a network segment of the first IP address set for the device, and setting the generated third IP address for the information processing apparatus; 
              communicating with the device using the third IP address; 
              performing a print setting for the printer by communication using the third IP address, and 
              causing the printer to print the first IP address and the print setting.

  
(End of amendment)

Allowable Subject Matter
6.         Claims 1, 3-6 and 8-11 are allowed.

                                            REASONS FOR ALLOWANCE
7.          The following is an examiner’s statement of reasons for allowance: 
 The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited, “searching for the device having an initial device IP address that has not yet been set by the information processing apparatus, the searching occurring by the information processing apparatus communicating using the second IP address and transmitting a command including the first IP address to the device to set the first IP address for the device, wherein after setting the first IP address, the device is restarted; generating a third IP address having a network segment identical to a network segment of the first IP address set for the device, and setting the generated third IP address for the information processing apparatus, wherein the setting of the third IP address is performed when the device is being restarted; and communicating with the device using the third IP address”, in combination with all other limitations as claimed in independent claim 1.
           The independent claim 6 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited, “searching for the device having an initial device IP address that has not yet been set by the information processing apparatus, the search occurring by the information processing apparatus communicating using the second IP address and 3 of 11Application No. 16/901214 Amendment "A" dated August 2, 2021 Reply to Non-Final Office Action dated May 27, 2021 transmitting a command including the first IP address to the device to set the first IP address for the device, wherein after setting the first IP address, the device is restarted; generating a third IP address having a network segment identical to a network segment of the first IP address set for the device, and setting the generated third IP address for the information processing apparatus, wherein the setting of the third IP address is performed when the device is being restarted; and communicating with the device using the third IP address”, in combination with all other limitations as claimed in independent claim 6.
            The independent claim 11 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited, “searching for the device having an initial device IP address that has not yet been set by the information processing apparatus, the searching occurring by the information processing apparatus communicating using the second IP address and transmitting a command including the first IP address to the device to set the first IP address for the device; generating a third IP address having a network segment identical to a network segment of the first IP address set for the device, and setting the generated third IP address for the information processing apparatus; communicating with the device using the third IP address”, in combination with all other limitations as claimed in independent claim 11.
           The dependent claims 3-5, depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1.
            The dependent claims 8-10, depend either directly or indirectly from claim 6, and are therefore allowable for at least the same reasons as claim 6.            


Cited Art
8.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. US Pub 2016/0253134              c. US Patent 7,986,425
            b. US Pub 2009/0103126              d. US Pub 2018/0253266

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HARIS SABAH/Examiner, Art Unit 2674